                Case 1:19-mj-11265-UA Document 1 Filed 12/02/19 Page 1 of 8



Appr~~:Q,'          L--
                    DANIELLE M. KUDLA
                    Assistant United States Attorney
                                                                                19MAGI1265
Before :            THE HONORABLE BARBARA MOSES
                    United States Magistrate Judge
                    Southern District of New York

                                                        -   -   -   -   -   -   X
                                                                                    SEALED COMPLAINT
UNITED STATES OF AMERICA

                                                                                    Violations of
                                - v. -                                              18 u. s . c . §§ 1349 ,
                                                                                    1028A and 2

ANGELO ALVARADO ,                                                                   COUNTY OF OFFENSE:
DARRYL HENDERSON ,                                                                  NEW YORK
NISAIAH NOBLE ,
JONATHAN RIOS , and
GENESIS WILSON ,

                                        Defendants .

-   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -           X

SOUTHERN DISTRICT OF NEW YORK , ss .:

           Kayvan Kazemi , being duly sworn , deposes and says that
he is a Postal Inspector with the United States Postal Inspectors
Service (" USPIS " ) , and charges as follows :

                                             COUNT ONE
                                 (Conspiracy to Commit Bank Fraud)

     1.    From at least in or about January 2019 , up to and
including at least in or about April 2019 , in the Southern District
of New York and elsewhere , ANGELO ALVARADO , DARRYL HENDERSON ,
NISAIAH NOBLE , JONATHAN RIOS , and GENESIS WILSON , the defendants ,
and others known and unknown , willfully and knowingly , did combine ,
conspire , confederate , and agree together and with each other to
commit bank fraud , in violation of Title 18 , United States Code ,
Section 1344 .

     2.    It was a part and object of the conspiracy that ANGELO
ALVARADO , DARRYL HENDERSON , NISAIAH NOBLE , JONATHAN RIOS , and
GENESIS WILSON , the defendants , and others known and unknown ,
       Case 1:19-mj-11265-UA Document 1 Filed 12/02/19 Page 2 of 8




willfully and knowingly , executed , and attempted to execute , a
scheme and artifice to defraud a financial institution , the
deposits of which were then insured by the Federal Deposit
Insurance Corporation , and to obtain moneys , funds , credits ,
assets , securities , and other property owned by , and under the
custody and control of , such financial ins ti tut ion by means of
false and fraudulent pretenses , representations , and promises , in
violation of Title 18 , United States Code , Section 1344 .

           (Title 18 , United States Code , Section 1349 . )

                             COUNT TWO
                    (Aggravated Identity Theft)

     3.    From at least in or about January 2019 , up to and
including at least in or about April 2019 , in the Southern District
of New York and elsewhere , ANGELO ALVARADO , DARRYL HENDERSON ,
NISAIAH NOBLE , and JONATHAN RIOS , the defendants , knowingly did
transfer , possess , and use , without lawful authority , a means of
identification of another person , during and in relation to a
felony violation enumerated in Title 18 , United States Code ,
Section 1028A(c) , to wit , ANGELO ALVARADO , DARRYL HENDERSON ,
NISAIAH NOBLE , and JONATHAN RIOS possessed and used the names and
bank account numbers of other persons for the purpose of furthering
fraudulent withdrawals through these persons ' bank accounts ,
during and in relation to the conspiracy to commit bank fraud
charged in Count One of this Complaint .

   (Title 18 , United States Code , Sections 1028A(a) (1) , 1028A(b)
                              and 2 . )

      The bases for my knowledge and for the foregoing charges
are , in part , as follows :

      4.  I have been a Postal Inspector with USPIS for seven
years . During this time , I have conducted numerous investigations
into various financial frauds , including bank fraud , and I am
familiar with the way in which such crimes are committed .

      5.   I have been personally involved in the investigation of
this matter, and I base this affidavit on that experience , my
conversations with other law enforcement officials ,        and my
examination of various reports and records . Because this affidavit
is submitted for the limited purpose of establishing probable
cause , it does not include all the facts I have learned during the
course of my investigation .   Where the contents of documents and
the actions , statements , and conversations of others are reported

                                   2
       Case 1:19-mj-11265-UA Document 1 Filed 12/02/19 Page 3 of 8




herein , they are reported in substance and in part , except where
otherwise indicated .

   OVERVIEW OF THE SCHEME TO DEFRAUD BANK-1 AND STEAL PERSONAL
          IDENTIFYING INFORMATION FROM BANK-l'S CUSTOMERS

      6.   Based on my involvement in this investigation , I have
learned , in substance and in part , that ANGELO ALVARADO , DARRYL
HENDERSON , NISAIAH NOBLE , JONATHAN RIOS , and GENESIS WILSON , the
defendants , undertook a scheme to defraud a bank by withdrawing at
least approximately $75 , 000 to which they were not entitled from
the bank accounts of victim account holders at a particular
national bank ("Bank - 1 " ) using fraudulent debit cards contain i ng
the victims ' bank account numbers .    ALVARADO and NOBLE performed
balance inquiries at automated teller machines (" ATMs " ) to ensure
that a particular fraudulent debit card both worked properly and
referred to an account with sufficient funds for withdrawal . Then ,
once they ensured funds were available , ALVARADO , HENDERSON ,
NOBLE , RIOS , and Wilson used the fraudulent debit cards to withdraw
currency via teller windows .        Based on my investigation and
discussions with bank investigators , I know that the victim account
holders did not authorize ALVARADO , HENDERSON , NOBLE , RIOS , and
WILSON to either access information about o r receive funds from
their bank accounts . ALVARADO , HENDERSON , NOBLE , and RIOS each
engaged in fraudulent transactions using Bank-l ' s customers ' true
and correct names and bank account numbers in the Southern District
of New York .

                          Victim-1 and Victim-7

     7.   I have learned , in substance and in part , about          the
following fraudulent activity involving the accounts of              two
particular victims (" Victim-1 " and " Victim-7 " ) .

                a.    Based on my review of video surveillance from
Bank- 1 , and my comparison of individuals in the surveillance
footage with images from law enforcement and other databases of
NISAIAH NOBLE , JONATHAN RIOS , and ANGELO ALVARADO , the defendants ,
I have learned that NOBLE , RIOS , and ALVARADO defrauded Bank- 1 by
using fraudulent debit cards containing the true and correct bank
account numbers connected to the Bank- 1 accounts of Victim- 1 and
Victim- 7 .

                   b.    I have learned from video surveillance and
other records that , on or about March 10 , 2019 , at approximately
11 : 59 p . m., NOBLE performed an account balance inquiry for Victim-
1 at an ATM located in New York , New York . On or about March 19 ,


                                   3
       Case 1:19-mj-11265-UA Document 1 Filed 12/02/19 Page 4 of 8




2019 at approximate l y 1 : 23 p . m., video survei l lance at a bank
teller window located in New York , New York , showed t h at RIOS made
two withdrawals tota l ing approximately $9 , 000 from the account of
Victim- 1 .

                   c.    I have learned from video surveillance and
other records that , on or about March 21 , 2019 , at approximately
10 : 49 a . m., NOBLE performed an account balance inquiry for Victim-
1 at an ATM located in New York , New York . On or about March 22 ,
2019 , at approximately 2 : 40 p . m., video surve i llance at a bank
teller window located in Litchfield , Connecticut , showed that
ALVARADO made two withdrawals t otaling approximately $2 , 237 from
the account of Victim- 1 .

                   d.    I have learned from video surveillance and
other records that , on or about March 3 , 2019 , at approximately
11 : 01 p . m., NOBLE performed an account balance inquiry for Victim-
7 at an ATM located in New York , New York .      On or about March 4 ,
2019 at approxi mately 1 : 28 p . m., video surveillance at a bank
teller window located in New York , New York , showed that RIOS made
two withdrawals totaling approximately $9 , 000 from the account of
Victim- 7 .

                   e.   I have learned from video surveillance and
other records that , on or about March 11 , 2019 , at approximately
12 : 04 p . m. , ALVARADO performed an account balance inquiry for
Victim- 7 at an ATM located in Danbury , Connecticut .       On or about
March 11 , 2019 , at approximately 12 : 23 p . m., video surveillance at
a bank teller window located in Danbury , Connecticut , showed that
ALVARADO made two withdrawals totaling approximately $2 , 160 from
the account of Victim- 7 .

                f .  Based on discussions with investigators at
Bank- 1 and my review of Bank- 1 records , I learned that Victim- 1
and Victim- 7 did not authorize NOBLE , RIOS , or ALVARADO to access
or receive funds from their respective accounts .

                                  Victim-2

     8.   I have learned , in substance and in part , about the
following fraudulent activity involving the account of Victim- 2 .

                   a.   Based on my review of video surveillance from
Bank- 1 , and my comparison of indi victuals in the surveillance
footage with images from l aw enforcement and other databases of
NISAIAH    NOBLE ,    ANGELO  ALVARADO ,  and  GENESIS  WILSON ,  the
defendants , I have learned that , NOBLE , ALVARADO , and WILSON

                                   4
       Case 1:19-mj-11265-UA Document 1 Filed 12/02/19 Page 5 of 8




defrauded Bank- 1 by using a fraudulent debit card containing the
true and correct bank account number connected to the Bank- 1
account of Victim-2 .

                   b.   I have learned from video surveillance and
other records that , on or about February 11 , 2019 , at approximately
1 : 53 a . m., NOBLE performed an account balance inquiry for Victim-
2 at an ATM located in New York , New York .      On or about February
13 , 2 019 , at approximately 10: 2 9 a. m., ALVARADO performed an
account balance inquiry for Victim-2 at an ATM located in Newburgh ,
New York .     On or about February 19 , 2019 , at approximately 10 : 58
a .m., video surveillance at a bank teller window located in
Fairfield , Connecticut , showed that WILSON withdrew approximately
$980 from the account of Victim- 2 .

               c.      Based on discussions with investigators at
Bank-1 and my review of Bank- 1 records , I learned that Victim- 2
did not authorize NOBLE , ALVARADO, or WILSON to access or receive
funds from Victim- 2 ' s account.

                                  Victim-3

     9.   I have learned , in substance and in part , about the
following fraudulent activity involving the account of Victim-3 .

                a.    Based on my review of video surveillance from
Bank- 1 , and my comparison of individuals in the surveillance
footage with images of JONATHAN RIOS , the defendant , from law
enforcement and other databases ,      I have learned that , RIOS
defrauded Bank- 1 by using a fraudulent debit card containing the
true and correct bank account number connected to the Bank-1
account of Victim- 3.

                    b.   I have learned from video surveillance and
other records that , on or about January 14 , 2019 , at approximately
11 : 39 a . m. , video surveillance at a bank teller window located in
New York , New York , showed that RIOS withdrew approximately $4 , 000
from the account of Victim- 3 .

               c.   Based on discussions with investigators at
Bank-1 and my review of Bank- 1 records , I learned that Victim- 3
did not authorize RIOS to access or receive funds from Victim- 3 ' s
account .




                                   5
       Case 1:19-mj-11265-UA Document 1 Filed 12/02/19 Page 6 of 8




                                  Victim-4

     10 . I have learned , in substance and in part , about the
following fraudulent activity involving the account of Victim- 4 .

                a.   Based on my review of video surveillance from
Bank- 1 , and my comparison of individuals in the surveillance
footage with images from law enforcement and other databases of
NISAIAH NOBLE and ANGELO ALVARADO , the defendants , I have learned
that , NOBLE and ALVARADO defrauded Bank- 1 by using a fraudulent
debit card containing the true and correct bank account number
connected to the Bank- 1 account of Victim- 4.

                  b.    I have learned from video surveillance and
other records that , on or about March 4 , 2019 , at approximately
1 : 14 a.m ., NOBLE performed an account balance inquiry for Victim-
4 at an ATM located in New York , New York .    On or about April 4 ,
2019 , at approximately 1 : 15 p . m., video surveillance at a bank
teller window located in Montvale , New Jersey , showed that ALVARADO
made two withdrawals totaling approximately $2 , 437 from the
account of Victim- 4 .

                c.   Based on discussions with investigators at
Bank- 1 and my review of Bank- 1 records , I learned that Victim-4
confirmed that Victim-4 did not authorize NOBLE or ALVARADO to
access or receive funds from Victim- 4 ' s account .

                                 Victim-5

     11 . I have learned , in substance and in part , about the
following fraudulent activity involving the account of Victim- 5 .

                a.    Based on my review of video surveillance from
Bank- 1 , and my comparison of individuals in the surveillance
footage with images from law enforcement and other databases of
ANGELO ALVARADO , the defendant , I have learned that , ALVARADO
defrauded Bank- 1 by using a fraudulent debit card containing the
true and correct bank account number connected to the Bank- 1
account of Victim-5 .

                  b.   I have learned from v ideo surveillance and
other records that , on or about February 2 , 2019 , at approximately
11 : 23 a . m., ALVARADO performed an account balance inquiry for
Victim- 5 , at an ATM located in Wappinger Fall , New York .   On the
same day , at approximately 11 : 25 a . m., video surveillance at a
bank teller window in Wappinger Fall , New York , showed that



                                   6
       Case 1:19-mj-11265-UA Document 1 Filed 12/02/19 Page 7 of 8




ALVARADO made two withdrawals totaling approximately $2 , 400 from
the account of Victim-5 .

                c.   Based on discussions with investigators at
Bank- 1 and my review of Bank- 1 records , I learned that Victim- 5
did not authorize ALVARADO to access or receive funds from Victim-
S ' s account.

                                 Victim-6

     12 . I have learned , in substance and in part , about the
following fraudulent activity involving the account of Victim- 6 .

                a.   Based on my review of video surveillance from
Bank-1 , and my comparison of individuals in the surveillance
footage with images from law enforcement and other databases of
NISAIAH NOBLE and DARRYL HENDERSON , the defendants , I have learned
that , NOBLE and HENDERSON defrauded Bank-1 by using a fraudulent
debit card containing the true and correct bank account number
connected to the Bank- 1 account of Victim- 6 .

                   b.   I have learned from video surveillance and
other records that , on or about March 9 , 2019 , at approximately
7 : 45 p . m., NOBLE performed an account balance inquiry for Victim-
6 at an ATM located in New York , New York .     On or about April 4 ,
2019 , at approximately 1 : 20 p . m., video surveillance at a bank
teller window located in New York , New York , showed that HENDERSON
made two withdrawals totaling approximately $9 , 000 from the
account of Victim- 6 .

                  c.   Based on discussions with investigators at
Bank-1 and my review of Bank-1 records , I learned that Victim- 6
did not authorize NOBLE or HENDERSON to access or receive funds
from Victim- 6 ' s account .

                                 Victim-8

     13 . I have learned , in substance and in part , about the
following fraudulent activity involving the account of Victim- 8 .

               a.    Based on my review of video surveillance from
Bank- 1 , and my comparison of individuals in the surveillance
footage with images of ANGELO ALVARADO, the defendant , from law
enforcement and other databases , I have learned that , ALVARADO
defrauded Bank- 1 by using a fraudulent debit card containing the
true and correct bank account number connected to the Bank- 1
account of Victim- 8 .


                                   7
       Case 1:19-mj-11265-UA Document 1 Filed 12/02/19 Page 8 of 8




                   b.   I have learned from video surveillance and
other records that , on or about March 30 , 2019, at approximately
11 : 16 a . m. , ALVARADO performed an account balance inquiry for
Victim- 8 , among others , at an ATM located in Kingston , New York .
On the same day , at approximately 11 : is a . m., video surveillance
at a bank teller window in Ki ngston , New York , showed that ALVARADO
made two withdrawals totaling approximately $2 , 047 from the
account of Victim-8 .

                c.   Based on discussions with investigators at
Bank- 1 and my review of Bank- 1 records , I learned that Victim- 8
did not authorize ALVARADO to access or receive funds from Victim-
B' s account.

     WHEREFORE , the deponent respectfully requests that warrants
be issued for the arrests of ANGELO ALVARADO , DMICHAEL BARNES ,
DARRYL HENDERSON , NISAIAH NOBLE , JONATHAN RIOS , and GENESIS
WILSON , and that they be arrested , and imprisoned or bailed , as
the case may be.




                          Postal Inspector
                          United States Postal Inspectors Service




                                  8
